DETAILED ACTION
This Office action is in response to the amendment filed 4 August 2022. Claims 1, 3-9, 11-17, and 19-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US 2018/0323884) in view of Rico Alvarino et al. (US 20200029256).
For Claims 1 and 14, Ku teaches a method for performing a frequency measurement by a terminal in a wireless communication system, and a terminal performing frequency measurement in a wireless communication system, the terminal comprising: a transceiver; and at least one processor (see paragraphs 21, 154); the method comprising: 
receiving, from a base station, system information comprising first configuration information associated with a frequency measurement and second configuration information associated with a relaxed frequency measurement (see abstract, paragraphs 13, 20: first and second thresholds, paragraph 48: system information used to convey configuration information);
determining whether to perform the frequency measurement on at least one frequency based on the first configuration information (see paragraphs 13, 14, 18, 19); 
based on determining to perform the frequency measurement on the at least one frequency, determining whether to perform the relaxed frequency measurement for the at least one frequency based on the second configuration information (see paragraphs 18-19, 127-128); and 
performing the relaxed frequency measurement for the at least one frequency based on a result of the determining whether to perform the relaxed frequency measurement (see paragraphs 18-19, 127-128).  
Ku as applied above Is not explicit as to, but Rico Alvarino teaches the second configuration information comprising an evaluation time TSearchDeltaP for evaluating a criterion for the terminal with low mobility (low mobility criterion) (see paragraphs 77, 98-100, 103-113); and
based on determining to perform the frequency measurement on the at least one frequency, determining whether to perform the relaxed frequency measurement for the at least one frequency based on whether the low mobility criterion is fulfilled during the evaluation time TsearchDeltaP (see paragraphs 77, 98-100, 103-113). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine parameters according to position or mobility as in Rico Alvarino when implementing the method of Ku. The motivation would be to consider relative values to improve the parameter selection process.
For Claim 3, Ku teaches the method, wherein the first configuration information associated with the frequency measurement comprises at least one of a threshold value SIntraSearchP for a cell selection receive level value (Srxlev) for an intra-frequency, a threshold value SIntraSearchQ for a cell selection quality value (Squal) for the intra-frequency, a threshold value SnonIntraSearchP for the Srxlev for an inter-frequency or an inter-radio access technology (inter-RAT) frequency, or a threshold value SnonIntraSearchQ for the Squal for the inter-frequency or the inter-RAT frequency (see paragraphs 107-108, 110).
For Claim 4, Ku teaches the method, wherein the determining whether to perform the frequency measurement on the at least one frequency based on the first configuration information comprises determining not to perform the frequency measurement for the intra-frequency in case that an Srxlev of a serving cell of the terminal is greater than the SIntraSearchP and an Squal of the serving cell is greater than the SIntraSearchQ (see paragraphs 107-108, 110).
For Claim 5, Ku teaches the method, wherein the determining whether to perform the frequency measurement on the at least one frequency based on the first configuration information comprises determining not to perform the frequency measurement for the inter-frequency or the inter-RAT frequency in case that an Srxlev of a serving cell of the terminal is greater than the SnonIntraSearchP and an Squal of the serving cell is greater than the SnonIntraSearchQ (see paragraphs 107-108, 110).
For Claim 12, Ku teaches the method, wherein the performing the relaxed frequency measurement for the at least one frequency comprises performing the relaxed frequency measurement for the at least one frequency based on a first measurement period for the relaxed frequency measurement, and wherein the first measurement period is longer than a second measurement period for the frequency measurement that is unrelaxed (see paragraph 124).  

Claim(s) 6-9 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US 2018/0323884) and Rico Alvarino et al. (US 20200029256) as applied to claims 1 and 14 above, and further in view of Jiang (US 2021/0167874) and Sano et al. (US 2021/0258884).
For Claims 6 and 15, the references as applied above are not explicit as to, but Jiang teaches the method, wherein the second configuration information for the relaxed frequency measurement further comprises at least one of third configuration information associated with the low mobility criterion or fourth configuration information associated with a criterion for the terminal not at cell edge (not at cell edge criterion) (see abstract, paragraphs 11-13, 69-70, 76, 78).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider mobility and location of the terminal as in Jiang when configuring measurement parameters as in Ku. The motivation would be to more closely match measurement parameters to performance needs of the terminal.
While Ku does teach Srxlev and Squal and corresponding search thresholds (see paragraphs 101-103, 110) and Rico Alvarino does as well (see paragraphs 103-113), the references as applied above are not explicit as to, but Sano teaches the method wherein the third configuration information comprises a threshold value SsearchDeltaP for variation of a cell selection receive level value (Srxlev) (see paragraphs 35-36), and 
wherein the fourth configuration information comprises at least one of a threshold value SSearchThresholdP for the Srxlev for the relaxed frequency measurement or a threshold value SsearchThreshoidQ for a cell selection quality value (Squal) for the relaxed frequency measurement (see paragraphs 35-36).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide thresholds as in Sano when implementing the method of Ku and Jiang. One of ordinary skill would have been able to use known thresholds to provide for known types of measurements with the reasonably predictable result of matching measurement parameters to known performance needs of the terminal.
  For Claims 9 and 17, the references as applied above are not explicit as to, but Jiang teaches the method, wherein the determining whether to perform the relaxed frequency measurement for the at least one frequency based on the second configuration information comprises: 
in case that the third configuration information is included in the second configuration information and the fourth configuration information is not included, determining whether to perform the relaxed frequency measurement for the at least one frequency based on whether the low mobility criterion is satisfied (see paragraphs 81-88, 100-106: relaxation based on edge and mobility values singly or in combination), 
in case that the third configuration information is not included in the second configuration information and the fourth configuration information is included, determining whether to perform the relaxed frequency measurement for the at least one frequency based on whether the not at cell edge criterion is satisfied (see paragraphs 81-88, 100-106: relaxation based on edge and mobility values singly or in combination), and 
in case that the third configuration information and the fourth configuration information are included in the second configuration information, determining whether to perform the relaxed frequency measurement for the at least one frequency based on whether at least one criterion of the low mobility criterion or the not at cell edge criterion is satisfied (see paragraphs 81-88, 100-106: relaxation based on edge and mobility values singly or in combination).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider mobility and location of the terminal as in Jiang when configuring measurement parameters as in Ku. The motivation would be to more closely match measurement parameters to performance needs of the terminal.
For Claim 7, Ku as applied above is not explicit as to, but Rico Alvarino further teaches the method, wherein the low mobility criterion is that a value obtained by subtracting an Srxlev of a serving cell of the terminal from a reference Srxlev (SrxlevRef) of the serving cell is less than the SsearchDeltaP (see paragraphs 103-113).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine mobility as in Rico Alvarino when implementing the method of Ku. The motivation would be to consider relative values to improve the parameter selection process.
 The references as applied above are not explicit as to, but Jiang further teaches the method wherein the not at cell edge criterion is that the Srxlev of the serving cell is greater than the SSearchThresholdP and that in case that the SSearchThresholdQ is included in the fourth configuration information, an Squal of the serving cell is greater than the SSearchThresholdQ (see paragraphs 60-61, 66-67).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider mobility and location of the terminal as in Jiang when configuring measurement parameters as in Ku. The motivation would be to more closely match measurement parameters to performance needs of the terminal.
For Claim 8, Ku as applied above is not explicit as to, but Rico Alvarino teaches the method, wherein a current Srxlev of the serving cell is determined as the Srxlevref of the serving cell in case that the terminal selects or reselects a new cell, the current Srxlev of the serving cell is greater than a current reference SrxlevRef of the serving cell, or at least one criterion of the low mobility criterion or the not at cell edge criterion is not satisfied during the evaluation time TSearchDeltaP (see paragraphs 103-113).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine mobility as in Rico Alvarino when implementing the method of Ku. The motivation would be to consider relative values to improve the parameter selection process.
For Claim 16, Ku as applied above is not explicit as to, but Rico Alvarino teaches the terminal, wherein the low mobility criterion is that a value obtained by subtracting an Srxlev of a serving cell of the terminal from a reference Srxlev (SrxlevRef) of the serving cell is less than the SSearchDeltaP (see paragraphs 103-113), and
wherein a current Srxlev of the serving cell is determined as the SrxlevRef of the serving cell in case that the terminal selects or reselects a new cell, the current Srxlev of the serving cell is greater than a current reference SrxlevRef of the serving cell, or at least one criterion of the low mobility criterion or the not at cell edge criterion is not satisfied during the evaluation time TSearchDeltaP (see paragraphs 103-113).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine mobility as in Rico Alvarino when implementing the method of Ku. The motivation would be to consider relative values to improve the parameter selection process.
The references as applied above are not explicit as to, but Jiang teaches wherein the not at cell edge criterion is that the Srxlev of the serving cell is greater than the SSearchThresholdP and that in case that the SsearchThresholdQ is included in the fourth configuration information, an Squal of the serving cell is greater than the SSearchThresholdQ (see paragraphs 60-61, 66-67).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider mobility and location of the terminal as in Jiang when configuring measurement parameters as in Ku and Rico Alvarino. The motivation would be to more closely match measurement parameters to performance needs of the terminal.

Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US 2018/0323884) and Rico Alvarino et al. (US 20200029256) as applied to claims 1 and 14 above, and further in view of Wang (US 2021/0377829).
For Claims 11 and 19, the references as applied above are not explicit as to, but Wang teaches the method, wherein the second configuration information further comprises an indicator (highPriorityMeasRelax) indicating whether a frequency measurement for a high priority frequency can be relaxed (see paragraphs 127, 129, 185: indicator), and 
wherein the determining whether to perform the relaxed frequency measurement for the at least one frequency based on the second configuration information comprises determining whether to perform the relaxed frequency measurement for a frequency having a higher priority than a frequency of a serving cell of the terminal based on the indicator (see paragraphs 152, 219, 177: higher priority).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the indicator as in Wang when determining whether to allow relaxed measurement for certain frequencies. The motivation would be to conserve power at the terminal without changing measurement criteria.
  
Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US 2018/0323884), Jiang (US 2021/0167874), Sano et al. (US 2021/0258884), Rico Alvarino et al. (US 20200029256), and Wang (US 2021/0377829).
For Claims 13 and 20, Ku teaches a method for transmitting configuration information associated with a frequency measurement to a terminal by a base station in a wireless communication system, and a base station transmitting configuration information associated with frequency measurement to a terminal in a wireless communication system, the base station comprising: a transceiver; and at least one processor configured to control the transceiver (see paragraph 153); the method comprising: 
transmitting, to a terminal, system information comprising first configuration information associated with frequency measurement and second configuration information associated with relaxed frequency measurement (see abstract, paragraphs 13 and 20), 
wherein the first configuration information associated with the frequency measurement comprises at least one of a threshold value SIntraSearchP for a cell selection receive level value (Srxlev) for an intra-frequency, a threshold value SIntraSearchQ for a cell selection quality value (Squal) for the intra-frequency, a threshold value SnonIntraSearchP for the Srxlev for an inter-frequency or an inter-radio access technology (inter-RAT) frequency, or a threshold value SnonIntraSearchQ for the Squal for the inter-frequency or the inter-RAT frequency (see paragraphs 107-108, 110). 
Ku as applied above is not explicit as to, but Jiang teaches the method wherein the second configuration information for the relaxed frequency measurement comprises at least one of third configuration information associated with a criterion for the terminal with low mobility (low mobility criterion) or fourth configuration information associated with a criterion for the terminal not at cell edge (not at cell edge criterion) (see abstract, paragraphs 11-13, 76, 78, 69-70).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider mobility and location of the terminal as in Jiang when configuring measurement parameters as in Ku. The motivation would be to more closely match measurement parameters to performance needs of the terminal.
While Ku does teach Srxlev and Squal and corresponding search thresholds (see paragraphs 101-103, 110), the references as applied above are not explicit as to, but Sano teaches the method wherein the third configuration information comprises a threshold value SSearchDeltaP for variation of a cell selection receive level value (Srxlev) (see paragraphs 35-36), and 
wherein the fourth configuration information comprises at least one of a threshold value SSearchThresholdP for the Srxlev for the relaxed frequency measurement or a threshold value SSearchThresholdQ for a cell selection quality value (Squal) for relaxed the frequency measurement (see paragraphs 35-36).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide thresholds as in Sano when implementing the method of Ku and Jiang. One of ordinary skill would have been able to use known thresholds to provide for known types of measurements with the reasonably predictable result of matching measurement parameters to known performance needs of the terminal.
Though Jiang does teach determining whether to perform relaxed measurement based on the meeting of criteria during an evaluation time (see paragraphs 60-61, 122-128), the references as applied above are not explicit as to, but Rico Alvarino further teaches the method, wherein the second configuration information further comprises information of an evaluation time TSearchDeltaP (see paragraphs 77, 98, 103-113).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine parameters according to position or mobility as in Rico Alvarino when implementing the method of Ku, Jiang and Sano. The motivation would be to consider relative values to improve the parameter selection process.
The references as applied above are not explicit as to, but Wang teaches the method, wherein the second configuration information comprises an indicator (highPriorityMeasRelax) indicating whether a frequency measurement for a high priority frequency can be relaxed (see paragraphs 127, 129, 185: indicator; see paragraphs 152, 219, 177: higher priority).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the indicator as in Wang when determining whether to allow relaxed measurement for certain frequencies. The motivation would be to conserve power at the terminal without changing measurement criteria.

Response to Arguments
The amendment filed 4 August 2022 has been entered.
Previous rejections under 35 USC 112 are withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to rejections over prior art have been fully considered, but are not persuasive or moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.
As regards teachings of Rico Alvarino, please note that Rico Alvarino does teach the provision of a configuration for measurement relaxation including a threshold and also that the TSearchDeltaP threshold is used for determining whether to perform relaxed measurement. It would therefore be obvious to one or of ordinary skill in the art that the configured threshold comprises the TSearchDeltaP threshold. Moreover, it is otherwise known for the network side to configure a TSearchDeltaP value. See pertinent references Su et al. (US 2022/0167202, paragraphs 72, 83) and Shi (US 2022/0095134, paragraph 29).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu et al. (US 2015/0358890) teaches a system using an evaluation of mobility state for making determinations about measurements. Takahashi et al. (WO2020/202513) teaches a system using various thresholds for managing relaxed measurements.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        9/2/2022

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466